DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on July 05th, 2022, have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-4 and 7-19 are allowed. The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 7-8 were indicated allowable in the previous Office Action. The reasons for allowance of claims 1-4 and 7-8 were also indicated in the previous Office Action.
Claims 9 and 16 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on July 05th, 2022. In particular, 
Regarding to claim 9, the prior art fails to anticipate or render obvious the limitations including “a frame jig between the stage and the package structure, the frame jig including a frame body having a ring shape attached to an edge portion of a main surface of the encapsulant, wherein the frame body continuously extends along edges of the main surface of the encapsulant” in combination with the rest of limitations recited in claim 9.
Regarding to claim 16, the prior art fails to anticipate or render obvious the limitations including “attaching a ring-shaped frame jig to an edge portion of the main surface of the encapsulant” in combination with the rest of limitations recited in claim 16.
Claims 10-15 and 17-19 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828